Title: To James Madison from James Monroe, 25 September 1804
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 25. 1804
I enclose you a press copy of my letter to you of the 14th. wh. I find however was not dated in the original sent by Liverpool. The postscript of the original is supplied by my official letter wh. accompanies this. I send this copy being anxious you shod. see the considerations wh. influence me at this time, or rather embarrass me. If I was to give an opinion as to the course to be taken, or rather notice in the message it wod. be to treat this govt. with delicacy, to speak of our relations generally mentioning no powers, as being amicable, concluding with a remark that certain points remd. to be adjusted, respecting wh. arrangments had been taken, wh. it from the amicable dispositions of those powers it [sic] was not doubted wod. be effectual—or mentioning France & G. B. to speak of the excn. of treaties in terms applicable to each, on both sides, and then the genl. remark as applicable to G. B. & Spain. These are hints wh. you will excuse.
I think we shall get more at home and here by letting it appear that we stand on the whole on favorable ground than otherwise, with this power. I have no doubt if the war continues of arranging this business, or if it does not, hereafter, & satisfactorily, and in our free & imposing situation I think one of the strongest motives agnst it has been the fear of lesseng. themselves in the eyes of Europe. However I may be mistaken and it belongs to the President & his council to weigh every thing. Very sincerely I am your friend & servt
Jas. Monroe
